Citation Nr: 1133814	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Indianapolis, Indiana


THE ISSUES

Entitlement to a compensable evaluation for bilateral hearing loss, to include the assignment of an extraschedular evaluation, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from February 1974 to December 1976, and he also had one month and one day of inactive service.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Indianapolis, Indiana.  Following the perfection of his appeal, the appellant, along with his spouse, provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in August 2010, in Indianapolis.  A transcript of that hearing was prepared and has been included in the claims file for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The record reflects that service connection for bilateral hearing loss was granted via a rating action issued in August 2009.  A noncompensable rating was assigned in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 6100 (2009).  After the appellant received notification that his disability would be assigned a noncompensable rating, he notified the RO that he was in disagreement with such a rating.  In essence, he said that the noncompensable evaluation did not adequately compensate him for the level of disability that was caused by his bilateral hearing loss.  To support his assertions, the appellant provided private medical hearing examination results.  Additionally, he also testified before the Board concerning his loss of hearing and how it affects his daily living.  During that hearing, he basically asserted that his hearing loss had become more severe and as such, he asked that the condition be assigned a higher rating.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, the appellant has reported that since last being examined by VA in August 2009, his service-connected disability has worsened.  Thus, a new VA examination is necessary to assess the severity of his service-connected bilateral hearing loss.

In addition, the Board notes that the Court has determined that it was error for the Board not to seek clarification from a private examiner as to whether the Maryland CNC Word Recognition test was used during private testing.  See Savage v. Shinseki, 24 Vet. App. 124 (2010).  In this case, the appellant submitted private test results from April 2009 and July 2010, however, it is not clear whether the testing complied with 38 C.F.R. § 4.85.  This should be clarified on remand.

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the appellant and ask that he either submit the requested information from the medical provider or that he complete a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), with respect to a private audiological examination in April 2009 and July 2010 at the Ross Hearing Center, located at 1609 East 80th Avenue, Merrillville, Indiana 46410.  Also, the appellant should be informed that failure to provide the information or complete and return said form may have a detrimental effect on his claim for an increased evaluation.

The Ross Hearing Center should be contacted and asked to provide additional information with respect to the appellant's test results of April 10, 2009, and July 27, 2010.  The hearing center should indicate whether the appellant's speech recognition was measured using the Maryland CNC Word List and whether the examinations were conducted by a state-licensed audiologist.  

Also, the audiogram results were not interpreted, so the hearing center should be asked to assign numerical designations for the audiogram results rather than the assignment of "x"s and "o"s.  All information obtained from the Ross Hearing Center should be included in the claims folder for review.  If the medical provider does not submit the requested information, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2010) so that he may have the opportunity to obtain and submit the information himself.

2.  After the above has been accomplished, the RO/AMC should schedule the appellant for a VA audiological examination to determine the nature and current level of severity of his service-connected bilateral hearing loss.  The appellant should be informed, prior to the exam, that failure to cooperate with the examiner when taking this examination may negatively impact his claim for benefits.  The examiner should also discuss how the appellant's hearing loss affects occupational functioning and daily activities.  Additionally, if the test results vary greatly from the test results obtained from the Ross Hearing Center, the audiologist should proffer an opinion as to why such a difference has occurred.  The claims file must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.  If a proper seal cannot be obtained, the examiner should set forth a complete explanation for the inability to obtain a proper seal.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

3.  Thereafter, the RO/AMC should readjudicate the appeal.  In doing so, the RO/AMC must specifically consider whether the appellant's case should be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an higher disability rating on an extraschedular basis.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


